Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicant’s arguments on pages 10-12 directed at the rejection of claim 1 under 35 U.S.C. 102 as anticipated by Wei:
	The applicant argues that Wei does not disclose or concerned with the “current external environment”. 
	The examiner respectfully disagrees that Wei does not disclose the amended limitations, specifically the examiner notes the alternative limitations, and points to Wei teachings:
determining, by the processor of the terminal according to a first user input, a preset selection condition, including at least one of a group of: (0061; the user can perform sharing by selecting a time parameter such as same date last month or year)
a collection place of a media file being the same as the current place of the terminal, (examiner notes at least one of claim limitation)
a media content of a media file being related to the current place of the terminal, (examiner notes at least one of claim limitation)
a media content of a media file being related to the current external environment of the terminal; (0061; the user can perform sharing of images by selecting a time parameter such as same date last month or year)
or a media content of a media file being related to the current event that occurs in the current external environment of the terminal; (examiner notes at least one of claim limitation)
analyzing. by the processor of the terminal, the media contents of the plurality of media files according to the present selection condition; (0056; 0060-0061; matching the time date parameter with media files stored in the image library)
 (0056; 0060-0061; selecting the images that match the time parameter stored in the image library)

Examiner notes: The examiner suggests amending the alternative limitations in the independent claims to require the device’s current location as one of the preset selection condition as advised in the interview on 01/15/2021. This in turn would overcome the 35 U.S.C. 102 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A).

([0001] image processing and sharing method) comprising: 
generating, by a processor of a terminal, a plurality of media files including media contents corresponding to a current external environment of the terminal;(the current day of the year) ([0047] selecting a plurality of images that were taken on the same day last year)
determining, by the processor of the terminal, at least one of a current place of the terminal and a current event that occurs in the current external environment of the terminal; (current day of the year) ( examiner notes the limitation is at least one of the examiner maps to a current event that occurs in the current external environment of the terminal [0047] where the system determines the current day and selects content from the year before on the same date; examiner is equating the date as being a “current event” that is occurring in the “current external environment”)
determining, by the processor of the terminal according to a first user input, a preset selection condition, including at least one of a group of: (0061; the user can perform sharing by selecting a time parameter such as same date last month or year)
a collection place of a media file being the same as the current place of the terminal, (examiner notes at least one of claim limitation)
a media content of a media file being related to the current place of the terminal, (examiner notes at least one of claim limitation)
a media content of a media file being related to the current external environment of the terminal; (0061; the user can perform sharing of images by selecting a time parameter such as same date last month or year) or 
a media content of a media file being related to the current event that occurs in the current external environment of the terminal; (examiner notes at least one of claim limitation)
analyzing. by the processor of the terminal, the media contents of the plurality of media files according to the present selection condition; (0056; 0060-0061; matching the time date parameter with media files stored in the image library)
 (0056; 0060-0061; selecting the images that match the time parameter stored in the image library) and 
sharing the to-be-shared media file ([0036] sharing the selected images from the image set to a social media application)

Regarding claim 9, Wei teaches the method according to claim 1, and is disclosed above, Wei teaches wherein before the sharing the to-be-shared media file, the method further comprises: 25receiving a confirmation instruction from the user to confirm sharing of the to-be-shared media file ([0038] determining photos that fit the selection criteria for sharing, and selecting by the user from the determined photos which photos to share (equivalent to confirmation instruction from the user to confirm sharing))

Regarding claim 10, Wei teaches the method according to claim 1, and is disclosed above, Wei further teaches wherein before the determining a preset selection condition, (selecting before the positioning information is determined) the method further comprises:  30receiving a trigger operation for triggering media file sharing ([0005-0008; 0015] receiving a selection (equivalent to receiving a trigger operation) of a target photo library for selecting and sharing photos)

	Regarding claim 11, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Regarding claim 18, the claim inherits the same rejection as claim 9 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 20, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a non-transitory computer readable medium claim Wei teaches ([0024] mobile device is a smart phone which includes non-transitory computer readable medium)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Friedmann (US 20100323756 A1).

Regarding claim 2, Wei teaches the method according to claim 1, and is disclosed above, Wei does not explicitly teach wherein the preset selection condition comprises a preset association relationship between a media file and the current place of terminal
In an analogous art Friedmann teaches wherein the preset selection condition comprises a preset association relationship between a media file and the current place of terminal (0019; selecting the users current location as search criteria for searching the image database)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include using the devices current location as a filtering criteria for identifying images as is taught by Friedmann
The suggestion/motivation for doing so is to better identify images [0003]

	Regarding claim 12, the claim inherits the same rejection as claims 2 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))








7-8, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Ubillos et al. (US 20130239063 A1)

 10Regarding claim 7, Wei teaches the method according to claim 1, and is disclosed above, Wei does not disclose wherein before the sharing the to-be-shared media file, the method further comprises: receiving from a user a deletion instruction for deleting a media file from the to-be-shared media file, 
deleting, from the selected to-be-shared media file, the the media file indicated by the deletion instruction 
In an analogous art Ubillos teaches receiving from a user a deletion instruction for deleting a media file from the to-be-shared media file, and deleting, from the selected to-be-shared media file, the the media file indicated by the deletion instruction ([0015; 0145; Fig 66] removing the images from the selected group of images, removing them from group)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include different methods for deselecting images as is taught by Ubillos
The suggestion/motivation for doing so is to each operations with multiple images [0002-0003

Regarding claim 8, Wei teaches the method according to claim 7, and is disclosed above, Wei does not disclose wherein after the deleting, from the selected to-be-shared media file, the media file indicated by the deletion instruction, the method further comprises: receiving, from the user, an adding instruction for adding a media file; and, 20using a selected to-be-shared media file that is not deleted and the media file that is added by the user as the to-be-shared media file
In an analogous art Ubillos teaches wherein after the deleting, from the selected to-be-shared media file, the media file indicated by the deletion instruction, the method further comprises: 
(image); ([0411] selecting the thumbnail for a threshold duration)
 and, 20using a selected to-be-shared media file (album or journal entry) that is not deleted ([0448] removing an image from the selected set) and the media file that is added (image added to the selected set) by the user as the to-be-shared media file (to create a selected set to be acted upon) ([0411] selecting by the user a thumbnail of an image to be added to a group of images, by selecting the thumbnail for a threshold duration) removing the images from the selected group of images, removing them from group; 0514; 0525-0527; the user can create a journal image using the group of selected images; the user can also share an album of the selected images (equivalent to the to be shared media file))
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include different methods for adding images as is taught by Ubillos
The suggestion/motivation for doing so is to each operations with multiple images [0002-0003]

	Regarding claim 16, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 17, the claim inherits the same rejection as claim 8 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	



s 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) as applied to claim 1 above, and further in view of Inoue et al. (US 20140056541 A1)

Regarding claim 4, Wei teaches the method according to claim 1, and is disclosed above, Wei further teaches wherein after the selecting, the one or more media files satisfying the preset selection condition, the method further comprises: when a quantity of selected media files exceeds a specified quantity, ([0079-0080] when the photo sharing set (the set of images to be shared) is a large number of photos greater than the pre-set number of photos for sharing)
selecting, from the 20selected media files a number of media files less than or equal to the specified quantity, ([0079-0080] selecting a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
wherein the specified quantity is less than or equal to a maximum quantity of media files that are allowed to be shared by the terminal at a time, ([0079-0080] selecting and sharing a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
Though Wei teaches [0046] selecting media files based on time information 
Wei does not explicitly teach selecting, from the 20selected media files according to a priority sequence that indicates time intervals between collection times and a current time of the terminal in an ascending order,
In an analogous art Inoue teaches selecting, from the 20selected media files according to a priority sequence that indicates time intervals between collection times and a current time of the terminal in an ascending order, ([0045; Claim 21; 0068-0071] ordering media content based on ascending order of priority based on the current time and the time of creation)

The suggestion/motivation for doing so is to be able to better provide relevant content based on criteria [0006-0007]

Regarding claim 13, the claim inherits the same rejection as claim 4 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) as applied to claim 1 above, and further in view of Bryant et al. (US 20140372902 A1).

Regarding claim 5, Wei teaches the method according to claim 1, and is disclosed above, Wei does not explicitly disclose wherein the sharing the to-be-shared media file comprises: sharing the to-be-shared media file to at least one online social group based on a historical record of 28sharing a same media file to a group
In an analogous art Bryant teaches wherein the sharing the to-be-shared media file comprises: sharing the to-be-shared media file to at least one online social group based on a historical record of 28sharing a same media file to a group ([0020-0024] sharing by the user photographs with a group of users based on the users sharing history on a social application such as such as Facebook.TM.,LinkedIn.TM., Twitter.TM)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include sharing media based on sharing history as is taught by Bryant


	Regarding claim 14, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) as applied to claim 1 above, and further in view of Ables (US 20160149991 A1)

Regarding claim 6, Wei teaches the method according to a claim 1, and is disclosed above, Wei does not explicitly teach wherein the sharing the to-be-shared media file comprises:  5parsing content of the to-be-shared media file, determining a word description matching the content of the to-be-shared media file; and sharing the to-be-shared media file and the word description matching the content of the to-be-shared media file.  
In an analogous art Ables teaches wherein the sharing the to-be-shared media file comprises:  5parsing content of the to-be-shared media file, ([0037] parsing the batch file to be uploaded)
determining a word description matching the content of the to-be-shared media file; ([0037] based on the parsing determining meta-data and attributes such as title, keywords, authors etc of the files) and 
sharing the to-be-shared media file and the word description matching the content of the to-be-shared media file ([0037] uploading the batch file and the extracted meta-data to the online document management system)

The suggestion/motivation for doing so is to provide a better sharing experience by using the content of the media

	Regarding claim 15, the claim inherits the same rejection as claim 6 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451